DLD-016                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 15-1747
                                     ___________

                                ERNEST PRIOVOLOS,
                                            Appellant

                                           v.

                 FEDERAL BUREAU OF INVESTIGATION;
           LABORATORY EMPLOYEES JOHN DOE 1 AND JOHN DOE 2
                  ____________________________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. Civil No. 2-15-cv-00151)
                     District Judge: Honorable C. Darnell Jones, II
                     ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 October 16, 2015
      Before: CHAGARES, GREENAWAY, JR. and SLOVITER, Circuit Judges

                           (Opinion filed November 9, 2015)
                                       _________

                                       OPINION*
                                       _________

PER CURIAM

      Ernest Priovolos, proceeding pro se, appeals the dismissal of his lawsuit alleging

that FBI employees “intentionally and with reckless disregard for consequences falsified
laboratory reports by failing to exclude [him] as a contributor to the DNA evidence

submitted in [his] criminal case.” For the following reasons, we will summarily affirm in

part, vacate in part, and remand for further proceedings.

       We draw the following facts from Priovolos’ complaint, accepting them as true in

accordance with our standard of review. Priovolos was arrested in connection with the

death of Cheryl Succa. While awaiting trial, Priovolos provided blood and hair samples

to be used in comparison with similar samples that were recovered from Succa’s clothing.

In addition, Priovolos obtained a court order to test blood and hair samples from James

Daniels, who the defense sought to portray as an alternate suspect. FBI reports concluded

that the samples from Priovolos were inconclusive, but that Daniels could be eliminated

as a source of the samples found on Succa’s clothing. In 1990, a jury in the Montgomery

County Court of Common Pleas found Priovolos guilty of third degree murder and

related offenses. He was sentenced to an aggregate term of 12 to 27 years of

imprisonment. His attempts to obtain post-conviction relief in state and federal court

were unsuccessful.

       In 2012, Priovolos hired a forensics expert, who, after reviewing the earlier FBI

reports, concluded that Priovolos should have been excluded as a source of the samples

recovered from Succa’s clothing. Relying on the expert’s report, Priovolos filed a

complaint, identified as an action under the Federal Tort Claims Act (FTCA), 28 U.S.C.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                             2
§ 2674, against the FBI and two of its laboratory employees. Priovolos alleged that the

“falsified laboratory reports” resulted in infliction of emotional distress and false

imprisonment. As relief, Priovolos sought appointment of counsel, the release of

documents and FBI reports, a declaration that the defendants violated the FTCA, and

compensatory and punitive damages. The United States District Court for the Eastern

District of Pennsylvania sua sponte dismissed the complaint pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii), holding that Priovolos failed to name the United States as a

defendant, CNA v. United States, 535 F.3d 132, 138 n.2 (3d Cir. 2008), and that, in any

event, Priovolos’ claims were barred by Heck v. Humphrey, 512 U.S. 477 (1994).1

Priovolos appealed.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and we

exercise plenary review over the District Court’s dismissal of Priovolos’ complaint. See

Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).

       The only proper defendant in a suit pursuant to the FTCA is the United States.

See CNA, 535 F.3d at 138 n.2. Because Priovolos’ FTCA action named as defendants

only the FBI and its employees, the District Court lacked jurisdiction. Galvin v.

Occupational Safety & Health Admin., 860 F.2d 181, 183 (5th Cir. 1988) (stating that


1
  The District Court also noted that Priovolos is not entitled to punitive damages and
injunctive relief under the FTCA. We agree with this conclusion, and will summarily
affirm this portion of the District Court’s judgment. See 28 U.S.C. §§ 2674 (prohibiting
punitive damages); Estate of Trentadue ex rel. Aguilar v. United States, 397 F.3d 840,
863 (10th Cir. 2005) (recognizing that the FTCA does not authorize federal courts to
issue declaratory judgments and injunctions against the United States).
                                              3
federal courts have no FTCA jurisdiction over claims brought against federal agency or

employee). We will not affirm the District Court’s judgment on this basis, however,

because this pleading defect can be remedied by the submission of an amended

complaint. See Grayson v. Mayview State Hosp., 293 F.3d 103, 106 (3d Cir. 2002)

(holding that a complaint should be dismissed without granting leave to amend only if

amendment would be inequitable or futile).

       The FTCA provides a limited waiver of immunity for actions in tort against the

United States for the actions or negligence of employees of the government. 28 U.S.C.

§ 2674; § 2675(a). The waiver of sovereign immunity in the FTCA does not apply to

“[a]ny claim arising out of assault, battery, false imprisonment, false arrest, malicious

prosecution, abuse of process, libel, slander, misrepresentation, deceit, or interference

with contract rights” except when the acts or omissions are by an investigative or law

enforcement officer. 28 U.S.C. § 2680(h); Millbrook v. United States, 133 S. Ct. 1441,

1446 (2013) (holding that this exception to the § 2680(h) bar applies “regardless of

whether the officers are engaged in investigative or law enforcement activity, or are

executing a search, seizing evidence, or making an arrest”). Because Priovolos’ claims

arise out of alleged falsification of laboratory reports produced during a law enforcement

investigation, they are not barred under § 2680(h).




                                              4
       The District Court held that Priovolos’ claims are barred by Heck.2 We have held

that Heck requires District Courts to determine whether each claim – if successful –

would imply the invalidity of the conviction or sentence. Gibson v. Superintendent, 411

F.3d 427, 447-49 (3d Cir. 2005) (holding that a determination whether Heck applies to a

Fourth Amendment claim requires a case-by-case fact-based inquiry). Here, the District

Court stated that “success on [Priovolos’] claims would necessarily imply the invalidity

of his convictions and related imprisonment.” But the present sparse record does not

support this conclusion. As noted, Priovolos alleged that the falsification of FBI

laboratory reports resulted in his false imprisonment and inflicted emotional distress. We

have held that “claims for . . . false imprisonment are not the type of claims contemplated

by the Court in Heck which necessarily implicate the validity of a conviction or

sentence.” Montgomery v. De Simone, 159 F.3d 120, 126 n.5 (3d Cir. 1998). In


2
  It appears that Priovolos is no longer serving his sentence for the murder conviction.
See Priovolos v. Richwine, 2013 WL 1703581, at *1 (E.D. Pa. Apr. 19, 2013) (noting
that Priovolos was arrested in 2011 for driving under the influence). We have held,
however, that Heck’s favorable termination rule applies even when the plaintiff is no
longer in custody and cannot pursue habeas relief. Gilles v. Davis, 427 F.3d 197, 209-10
(3d Cir. 2005). In addition, we have not addressed in a precedential opinion whether
Heck applies to FTCA actions. For purposes of this appeal, however, we will “assume
that the exception of Heck extends to FTCA claims.” Morrow v. Fed. Bureau of Prisons,
610 F.3d 1271, 1272 (11th Cir. 2010); see also Erlin v. United States, 364 F.3d 1127,
1133 (9th Cir. 2004) (holding that “a civil action under the Federal Tort Claims Act for
negligently calculating a prisoner’s release date, or otherwise wrongfully imprisoning the
prisoner, does not accrue until the prisoner has established, in a direct or collateral attack
on his imprisonment, that he is entitled to release from custody.”); Parris v. United States,
45 F.3d 383, 384-85 (10th Cir. 1995) (holding that Heck applies to actions brought under
the FTCA).

                                              5
addition, it is unclear what role, if any, the laboratory reports played in Priovolos’ trial or

what evidence was used to establish his guilt. See Hughes v. Lott, 350 F.3d 1157, 1161

(11th Cir. 2003) (holding that because the “circumstances surrounding Hughes’s

convictions for burglary and receipt of stolen property are unknown from the record[,]

. . . [i]t was impossible . . . for the district court to determine that a successful § 1983

action for unreasonable search and seizure necessarily implied the invalidity of those

convictions).

       Therefore, the District Court erred in finding at this stage of the proceedings that

Priovolos’ claims are barred under Heck. Accordingly, we will vacate the District

Court’s order in part and remand for further proceedings consistent with this opinion. 3




3
 We express no opinion on whether Priovolos’ claims are actually barred by Heck, nor
do we otherwise assess whether the claims may be subject to potential affirmative
defenses or to dismissal for other reasons. Under these circumstances, the District Court
may wish to permit Priovolos to amend his complaint and consider whether service of the
complaint on the defendants is appropriate.

                                                6